McMurray, Presiding Judge.
Defendant was convicted of the offense of aggravated assault and appeals. His appellate counsel has filed a motion to withdraw on the ground that the appeal is wholly frivolous based upon Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493), and Bethay v. State, 237 Ga. 625 (229 SE2d 406). All requirements of these two cases have been met and after examination of the record and transcript we have determined the appeal to be wholly frivolous and have granted permission of counsel to withdraw. The defendant was notified of this action and of his options by reason thereof. No other counsel has been appointed or employed by the defendant, nor has the defendant raised any enumeration of error or valid ground for appeal prior to the rendition of this opinion. In further compliance with Anders v. California, supra, we have fully and carefully examined the record and transcript and find no reversible error.

Judgment affirmed.


Quillian, C. J., and Pope, J., concur.